FILED

September 24, 2020

TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time 4:16 p.M, EASTERN

TENNESSEE COURT OF WORKERS’ COMPENSATION CLAIMS
BUREAU OF WORKERS’ COMPENSATION

MICHAEL WATKINS,
DOCKET NO. 2020-03-0243
Employee,
STATE FILE NO. 13065-2020
Vv.
RFA NO. 2020250128 ©
G.UB.MK CONSTRUCTORS, INC.
DATE OF INJURIES: 07/20/18'
Employer,

 

AGREED COMPENSATION ORDER OF DISMISSAL WITHOUT PREJUDICE

 

Upon Motion and Agreement of the parties and counsel, after telephonic and email
consultations with Specialist Madeline Shelly prior to the scheduled mediation on
Thursday, September 24, 2020, and the parties agreement to an Order of Dismissal
Without Prejudice of the Employee’s alleged occupational exposure illnesses and/or
injuries arising from the Employee's work, from time to time, for the Employer at wenioUs
TVA sites during the time period of September 28, 2011 to most recently March 29, 20192,
as a commercial truck driver, the parties submit this Agreed Order for approval and entry
by the Court of Workers’ Compensation Claims.

While the parties dispute the compensability of the occupational exposures and

illnesses alleged in this matter, the parties stipulate that the Employee has a third party

 

' The date of injury and compensability of this claim is disputed. For the purposes of the Petition
for Benefit Determination in this matter, the date of injury used is the last date the Employee
worked for the Employer.

2 Personnel records obtained in preparation for mediation indicate the Employee worked for
G.UB.MK on several occasions after 07/20/18 as a commercial truck driver.

1
tort suit pending arising from these same claims, and that the Employee is currently
working fulltime, without restrictions, as a truck driver with a valid Class A license and
DOT medical certificate, for another employer, but wishes to preserve his right to re-file
his workers compensation claim for occupational injuries and/or illnesses in the future.

WHEREFORE, based upon the agreement and stipulations of the parties at
mediation, the parties stipulate it is in the best interest of the Employee to dismiss
Employee's claims of an occupational injury with the Employer at this time, without
prejudice to the refiling of same, should he become partially or totally incapacitated from
working and provide medical proof that this incapacity is due to an occupational illness
that is more than 50% related to the Employee's work for the Employer, considering all
causes, pursuant to T.C.A § 50-6-102(14) and T.C.A. § 50-6-303(a).

The Court taxes the filing fee of $150.00 to G.UB.MK under Tennessee
Compilation Rules and Regulations Rule 00800-02-21-.07 (2017), to be paid within five
business days of the entry of this Order. In addition, G.\UB.MK shall prepare and submit
an SD-2 form within ten business days of the date of this Order.

IT IS SO ORDERED.

ENTERED September 24, 2020.

Lambe 2. jehnson
, JUDGE
Court of Workers’ Compensation Claims
APPROVED FOR ENTRY:

BRIDGEFRONT LAW GROUP; LLC

Y
JOHN Fe PREE, BPR#017339
616 W. Hill Avenue, 2™ Floor
Knoxville, Tennessee 37902
865-223-5184

Attorney for Employee

BERNSTEIN STAIR & McADAMS LLP

t 3.

KAREN & CRUTCHFIELD, BPR #016651
W. TYLER CHASTAIN, BPR #016029

116 Agnes Road

Knoxville, Tennessee 37919
865-546-8030

Attorneys for Employer

 
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on September 24, 2020.

 

 

Name Mail Fax Via Service sent to:
Email
John D. Dupree, Xx johnbdupree14@gmail.com

Employee’s Attorney

 

 

Karen G. Crutchfield, Xx kcrutchfield@bsmlaw.com

 

 

 

 

 

Employer’s Attorney
Gees f LAcime wll! Po

Penny Shrug) ugh) Court Clerk
We.courtclerk@tn.gov